         Case 1:21-cr-00028-APM Document 186 Filed 05/10/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
     Plaintiff,

vs.                                                          CASE NO.: 21-CR-128 (APM)

CONNIE MEGGS
      Defendant.
______________________________/

            MOTION FOR LEAVE TO WITHDRAW AS COUNSEL OF RECORD

       COMES NOW the undersigned, as counsel for defendant CONNIE MEGGS, and files this

Motion for Leave to Withdraw as Counsel of Record for Mrs. Meggs upon the appointment of

Mary Anderson, Esq. under the as Criminal Justice Act and states:

       1.      The undesigned is counsel for co-defendants KELLY MEGGS and CONNIE

MEGGS in the instant matter.

       2.      During their initial appearances in the Middle District of Florida, both Mr. and Mrs.

Meggs were determined to be indigent and entitled to court-appointed representation pursuant to

the Criminal Justice Act.

       3.      The defendants are charged with several offenses related to crimes allegedly

committed at the U.S. Capitol in Washington, D.C, on Wednesday, Jan. 6, 2021. These offenses

include conspiracy against the United States government in violation of Title 18 U.S.C. § 371;

Destruction of Government Property in violation of Title 18 U.S.C. § 1361; Obstruction of an

Official Proceeding in violation of Title 18 U.S.C. § 1512(c)(2) and Entering and Remaining in a

Restricted Building or Grounds Access in contravention of Title 18 U.S.C. § 1752(a)(1). (See First

Superseding Indictment)
           Case 1:21-cr-00028-APM Document 186 Filed 05/10/21 Page 2 of 3




       4.      While the undersigned does not believe there exists a conflict of interest in the dual

representation, both defendants executed a detailed waiver acknowledging there may later develop

issues that appear to present a conflict in the dual representation, and each has knowingly waived

such potential conflicts and indicated they wish to be represented by the undesigned.

       5.      Nevertheless, the Court and counsel for the government have expressed concern

about the potential that a conflict of interest may arise that may be of such magnitude that it could,

theoretically, overcome the waiver executed by the defendants and require the Court to terminate

the representation as to one of the defendants and appoint independent counsel.

       6.      The undersigned and defendants do not agree with this assessment. However, in

the interest of avoiding the impact upon the expenditure of Court, government and defense time

and resourses and other issues which would arise if the issue were to be litigated, Mrs. Meggs has

indicated her consent to the appointment Mary K. Anderson, Esq. of Lakeland, Florida, as C.J.A.

counsel in the place of the undersigned.

       7.      Ms. Anderson is aware of the issues discussed above and has expressed willingness

to accept the appointment. She has been in contact with Mrs. Meggs and is prepared to move

forward with preparing a defense immediately upon becoming counsel for the defendant.

       8.      Ms. Anderson is a member in good standing of the Florida Bar and the United States

District Court for the Middle District of Florida. She is a former assistant federal defender and

current member of the Criminal Justice Act Panels of both the Middle and Northern Districts of

Florida.

       9.      The undersigned is likewise willing to withdraw effective immediately upon the

appointment of Ms. Anderson as C.J.A. counsel for Mrs. Meggs.
         Case 1:21-cr-00028-APM Document 186 Filed 05/10/21 Page 3 of 3




       10.     The undesigned has conferred with Assistant United States Attorney Jeffrey Nestler

who has indicated the government does not oppose the relief requested herein.



                                        CONCLUSION

       Based on the above, the undesigned and CONNIE MEGGS respectfully request this Court

grant leave for the undersigned to withdraw as counsel of record for Mrs. Meggs upon appointment

by the Court of Mary K. Anderson, Esq. as counsel pursuant to the Criminal Justice Act.




                                                     RESPECTFULLY SUBMITTED,

                                                     /s/ David Anthony Wilson
                                                     DAVID ANTHONY WILSON
                                                     201 S.W. 2nd Street, Suite 101
                                                     Ocala, FL 34471
                                                     (352) 629-4466
                                                     david@dwilsonlaw.com
                                                     Trial Attorney for Defendant
                                                     D.C. Bar ID: FL0073

                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 10, 2021, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing

to the following: Office of the United States Attorney.



                                                     /s/ David Anthony Wilson
                                                     DAVID ANTHONY WILSON
